DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0270511 to Kurtz.
Regarding claim 1, Kurtz discloses a hybrid vehicle comprising: 
an internal combustion engine (10, fig. 1; [12]) including a turbocharger (162, 164, fig. 1; [14]); 
a catalyst (70, fig. 1; [15]) that purifies exhaust, the catalyst being provided in an exhaust passage downstream from a turbine (164, fig. 1; [14]) of the turbocharger; 

a waste gate valve (74, fig. 1; [14]) that regulates a flow rate of exhaust that flows through the bypass passage; and 
a controller (12, fig. 1; [12]) that performs warm-up control (Fig. 3; [32]-[39]) for warming up the catalyst at start of the internal combustion engine, wherein 
the warm-up control includes first processing and second processing, 
in the first processing, the controller sets the internal combustion engine to an idle state and controls the waste gate valve to first opening (Between time t0 and t1, engine is set to idle and wastegate is opened, fig. 3; [34]), and 
in the second processing after the first processing, the controller increases a rotation speed of the internal combustion engine from the rotation speed of the internal combustion engine in the idle state (engine speed is increased form the first set idle speed at t1; [34]) and rotates the turbine by controlling the waste gate valve to a second opening (between time t1 and t3, engine speed is increased and at time t3, waste gate is closed; [35]-[36]), the second opening being smaller than the first opening.

Regarding claim 3, Kurtz discloses the hybrid vehicle according to claim 1, wherein the second processing is performed after the first processing is performed for a prescribed time period (from t0 to t1), and the prescribed time period is set based on a quantity of heat introduced into the catalyst in the first processing (based on temperature of the catalyst; [32]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz as applied to claim 1 above, further in view of US 2018/0297464 to Beck et al. (Beck).
Regarding claim 2, Kurtz discloses the hybrid vehicle according to claim 1, further comprising: a rotating electric machine (202, fig. 2; [22]); and 
a transmission (204, fig. 2; [22]) to which the internal combustion engine, the rotating electric machine, and an output shaft (230, fig. 2; [22]) are connected, 

However, Kurtz does not disclose that the transmission includes a planetary gear mechanism.
However, Beck discloses a transmission (fig. 1; [44]) for a hybrid vehicle ([19]) that includes planetary gear sets ([19], [44]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine a transmission with planetary gear sets as disclosed by Beck with the system of Kurtz so as to provide an improved transmission having at least seven forward gears available ([4]; Beck).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz as applied to claim 1 above, and further in view of US 2016/0040618 to Idogawa.
Regarding claim 4, Kurtz discloses the hybrid vehicle according to claim 1, including that when a catalyst temperature exceeds a threshold temperature during the first processing, the controller performs the second processing (at time T3, when catalyst temperature reaches the dotted line (light off), second processing is begun; [32]-[34. [37]).
However, Kurtz does not disclose further comprising a temperature sensor that detects a temperature of the catalyst on an upstream side, wherein when a detection value from the temperature sensor exceeds a threshold temperature during the first processing, the controller performs the second processing.
However Idogawa discloses a temperature sensor (308, fig. 1; [80]) that detects a temperature of the catalyst (17, fig. 1; [80]) on an upstream side.

Since, Kurtz discloses first and second processing based on catalyst temperature as claimed, once teachings of Idogawa are applied to Kurtz and temperature sensor is used to determine the catalyst temperature, Kurtz will include when a detection value from the temperature sensor exceeds a threshold temperature during the first processing, the controller performs the second processing.

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
Applicant argues that Kurtz does not disclose “in the first processing, the controller sets the internal combustion engine to an idle state and controls the waste gate valve to a first opening, and in the second processing after the first processing, the controller increases a rotation speed of the internal combustion engine from the rotation speed of the internal combustion engine in the idle state and rotates the turbine by controlling the waste gate valve to a second opening, the second opening being smaller than the first opening.” However, the office respectfully disagrees. Kurtz clearly discloses opening of wastegate valve between times t0 and t1 in [34] which corresponds to a first opening of wastegate valve in the first processing. Between times t1 and t3 engine speed gradually increases form the set idle speed at t1. When time t3 is reached, the wastegate valve is closed, this is the second opening of the wastegate valve which is less than the first opening. Therefore, in the second processing between times t2 and t3, the engine speed increases form the set idle speed and then at time t3, wastegate valve .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746       

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746